Citation Nr: 1048038	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 decision by the RO in Houston, Texas 
that denied service connection for bilateral hearing loss and 
tinnitus.  A video conference hearing was held before the 
undersigned Veterans Law Judge in April 2010.

The Board remanded the case in May 2010 for additional procedural 
and evidentiary development.  The Board is satisfied that there 
has been substantial compliance with the remand directives and 
the Board may proceed with review.   Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of the 
right ear as a result of his active service.

2.  The Veteran's left ear hearing loss disability was manifested 
years after service and was not caused by any incident of 
service.

3.  Tinnitus was manifested years after service and was not 
caused by any incident of service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in June 2004.

Complete notice was sent in June 2010 and the claim was 
readjudicated in a September 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  

At his April 2010 hearing, the Veteran testified that he was 
diagnosed with hearing loss 20 years ago by a doctor at MacGregor 
Medical Clinic.  By a letter to the Veteran dated in June 2010, 
the VA Appeals Management Center asked him to identify that 
clinic and provide the address, or submit the medical records.  
The Veteran did not respond, and thus the records could not be 
obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that the duty to assist is not always a one-way street 
and if a Veteran desires help with his claim he must cooperate 
with VA's efforts to assist him).

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran essentially contends that he incurred hearing loss 
and tinnitus due to noise exposure in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

Service personnel records reflect that the Veteran served in 
Germany from March 1967 to September 1967, during which time he 
was assigned to an artillery battalion and he was a light truck 
driver and then ammunition handler.  He served in Vietnam from 
November 1967 to November 1968, during which time he was assigned 
to a transportation company and his principal duty was heavy 
vehicle driver.

Service treatment records reflect that audiometric testing on 
entrance examination in October 1966 revealed right ear decibel 
thresholds of 15, 0, 0, 10, and 5, and left ear decibel 
thresholds of 10, 0, 0, 10, and 5, at the respective frequencies 
of 500, 1000, 2000, 3000, and 4000 hertz (converted to present 
standards).  Audiometric testing on separation examination in 
September 1969 revealed right ear decibel thresholds of 0, 5, 0, 
and 0, and left ear decibel thresholds of 0, 5, 0, and 0, at the 
respective frequencies of 500, 1000, 2000, and 4000 hertz.  In a 
September 1969 report of medical history, the Veteran denied a 
history of hearing loss, and denied a history of ear, nose or 
throat trouble.  Service treatment records are entirely negative 
for hearing loss or tinnitus.

In November 1969, the Veteran filed a claim for service 
connection for headaches.  He did not claim service connection 
for hearing loss or tinnitus.

At a December 1969 VA examination, the Veteran complained of 
headaches; he did not complain of hearing loss or tinnitus.  On 
examination, his ears had no significant abnormalities.

At an April 1994 VA Agent Orange examination, the Veteran did not 
complain of hearing loss or tinnitus, and an ear, nose and throat 
examination was normal.

In May 2004, the Veteran filed claims for service connection for 
hearing loss and tinnitus, which he asserted was due to acoustic 
trauma from being around artillery in Vietnam.

A review of the file reveals that there is no medical evidence of 
hearing loss or tinnitus until 2004.

On VA audiological examination in October 2004, the Veteran 
reported that he first noticed bilateral hearing loss and 
tinnitus in around 1967, due to battlefield noise.  He said his 
military duties consisted of artillery, machine gunner, and truck 
driver.  He did not use any hearing protection.  He reported 
civilian occupational noise exposure as a truck driver and denied 
recreational noise exposure.  He said his post-service jobs were 
warehouse for 1.5 years without hearing protection, drywall 
construction for 9.5 years without hearing protection, truck 
driver for 24 years without hearing protection.  

Audiometric testing revealed right ear decibel thresholds of 20, 
20, 20, 20, and 15, and left ear decibel thresholds of 25, 25, 
25, 60, and 55, at the respective frequencies of 500, 1000, 2000, 
3000, and 4000 hertz.  Speech recognition tests were 100 percent 
in the right ear and 100 percent in the left ear.  The diagnoses 
were normal hearing sensitivity in the right ear, mild high 
frequency sensorineural hearing loss in the left ear, and mild 
occasional bilateral tinnitus.  The examiner opined that the 
etiology of the tinnitus was noise exposure.  The examiner noted 
that the Veteran's service treatment records showed normal 
audiograms on induction and discharge examinations, and given 
this and his history of civilian noise exposure, she opined that 
his hearing loss was not related to military noise exposure and 
the tinnitus was less likely than not related to military noise 
exposure.

By a statement dated in August 2006, the Veteran said that during 
service in Vietnam, he experienced a lot of mortar fire, bombing, 
and explosions, and as a result had hearing loss and ringing in 
his ears (tinnitus).

At an April 2010 Board hearing, the Veteran testified that he was 
diagnosed with hearing loss and tinnitus when he was first seen 
by the VA, and that he had tinnitus ever since he was around 
artillery in Europe.  He was never treated for hearing loss until 
2004.  He also said he was first diagnosed with hearing loss by a 
doctor at MacGregor Medical Clinic about 20 years ago.  He 
testified that the bulk of his noise exposure was in service.

As noted above, VA wrote to the Veteran in June 2010 and asked 
him to submit the records from MacGregor Medical Clinic or 
provide an address so that VA could obtain them, and he did not 
respond.  Accordingly, such records are not on file.

On VA audiological examination in June 2010, the examiner noted 
that she had reviewed the Veteran's claims file and service 
treatment records.  She noted that the Veteran's hearing was 
normal on enlistment and separation examinations, and that a dip 
to 20 decibels was noted at 6000 hertz in the left ear on 
entrance examination, but 6000 hertz was not tested on 
separation.  

On examination, the Veteran complained of hearing loss in the 
left ear.  He reported that in service he was a truck driver and 
provided security for armored trucks.  It was noted that after 
service, the Veteran was a drywall finisher and painter for nine 
years, and a truck driver for 29 years.  He did not report use of 
hearing protection in service or afterward.  The Veteran reported 
that he had tinnitus since being in Germany.  He reported that 
his left ear hearing loss began over 20 years ago, and had been 
progressive.  Audiometric testing on revealed right ear decibel 
thresholds of 20, 20, 20, 25, and 25, and left ear decibel 
thresholds of 25, 25, 30, 70, and 65, at the respective 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  The speech 
recognition tests by the Maryland CNC word list were 94 percent 
in the right ear and 96 percent in the left ear.  The examiner 
diagnosed normal hearing in the right ear, and diagnosed normal 
hearing through 1000 hertz in the left ear, with mild sloping to 
moderately severe sensorineural hearing loss from 500 to 4000 
hertz.  The examiner opined that based on normal hearing at 
enlistment and a dip in the high frequencies at 6000 hertz at 
enlistment, it was her opinion that the Veteran's hearing loss 
was not caused by or the result of military noise exposure.  
Based on the Veteran's normal hearing at enlistment and 
separation, military occupational specialty, his general report 
that ringing of the ears started in the military but with no 
reported onset acoustic trauma and vague reports of proximity to 
Howitzers, she opined that it was less likely as not that 
tinnitus was caused by or a result of military noise exposure.

Based on the recent audiometric findings, the Board finds that 
the Veteran has a current hearing loss disability in the left ear 
as defined by VA (see 38 C.F.R. § 3.385), but does not have a 
current hearing loss disability in the right ear.  

Service connection is not warranted for hearing loss of the right 
ear as the Veteran does not have a current hearing loss 
disability, as required for service connection. The Board notes 
that a service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has 
contended that he has a right ear hearing loss disability, 
service connection for this condition is not warranted in the 
absence of proof of a current disability.

The issue remains whether service connection is warranted for 
left ear hearing loss and for tinnitus.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").   

Evidence in support of the claims includes statements by the 
Veteran to the effect that he incurred tinnitus in service and 
the fact that he was exposed to acoustic trauma (being assigned 
to an artillery unit and being a heavy truck driver) during 
service.

Evidence weighing against the claim includes the fact that the 
service treatment records are negative for diagnosis of hearing 
loss or tinnitus.  Moreover, there is no medical evidence of 
bilateral hearing loss or tinnitus for many years after 
separation from service.  The first documented hearing loss was 
in 2004, approximately 35 years after service.  The VA examiners 
in 2004 and 2010 did not causally link the current hearing loss 
or tinnitus to service or to events therein. Moreover, the 1969 
separation audiology examination documents essentially normal 
hearing.  Additionally, both VA examiners opined that the current 
left ear hearing loss and tinnitus were not linked to service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 
(lack of contemporaneous medical records does not serve as an 
"absolute bar" to the service connection claim); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of tinnitus have been continuous since 
service.  He has never asserted that he had symptoms of hearing 
loss continuously since service.  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of tinnitus 
and hearing loss after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.   

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of tinnitus since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder and hearing loss 
began in service, in the more contemporaneous medical history he 
gave at the service separation examination, he denied any history 
or complaints of symptoms of hearing loss or ear problems. 

Specifically, the service separation examination report reflects 
that the Veteran was examined and his hearing acuity was within 
normal limits.  His in-service history of symptoms at the time of 
service separation is more contemporaneous to service, so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding a Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).   

The post-service medical evidence does not reflect complaints or 
treatment related to hearing loss and tinnitus for 35 years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active duty service (1969) and initial 
reported symptoms related to hearing loss and tinnitus in 
approximately 2004 (a 35-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
 
The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including 
headaches.  Significantly, during that treatment, when he 
specifically complained of other problems, he never reported 
complaints related to hearing loss or tinnitus.  Rucker, 10 Vet. 
App. at 73 (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care). 


As noted above, the Veteran filed a VA disability compensation 
claim for service connection for headaches in 1969, shortly after 
service, but did not claim service connection for hearing loss or 
tinnitus or make any mention of any hearing symptomatology at 
that time or on VA examinations in 1969 and 1994.

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, on VA examinations in 1969 and 1994, and the absence 
of complaints or treatment for years after service.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding of continuity of symptoms since 
service separation.   

Moreover, there is no medical evidence linking the Veteran's 
current left ear hearing loss and tinnitus with service.  The 
Board notes that the Veteran's exposure to in-service acoustic 
trauma is conceded.  However, none of the evidence on file 
specifically links the Veteran's left ear hearing loss or 
tinnitus with service.

The VA examiners are competent to render a medical opinion as to 
whether or not the current left ear hearing loss and tinnitus are 
related to service.  Moreover, the 2010 examiner reviewed the 
file, including prior relevant examinations and provided reasons 
for her conclusions.  The examination was adequate and the 
examiner's conclusion carries much probative weight.  See Barr, 
21 Vet. App. at 303.

As to a causal relationship between service and his current 
hearing loss and tinnitus, the Veteran is not qualified to offer 
an opinion because the question of etiology of his hearing loss 
and tinnitus is not lay-observable and requires medical 
expertise. 

The 2010 VA examiner concluded that it was not likely that the 
Veteran's hearing loss and tinnitus were due to noise exposure in 
service.  There is no competent evidence of record linking the 
current left ear hearing loss and tinnitus, first shown decades 
after active duty, to any incident of service.


In summary, the record fails to show competent and probative 
evidence of bilateral hearing loss or tinnitus in service or for 
many years thereafter, and the preponderance of the evidence is 
against a finding that the conditions are due to or aggravated by 
service.  Therefore, the Board finds that the preponderance of 
the evidence is against the claims, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


